Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over GB2379185A Keita Abe et al., 2003, hereinafter Abe, and further in view of Dean et al., US 7747305 B2, hereinafter Dean.

Claim 1. 
Abe teaches a system for producing a cranial operculum (1) for a living being (see fig. 1, pages 18-19), comprising: 
an acquisition device (10) configured to define an area of planned removal of cranial bone (Ap) on the skull (6) of the living being (see CT device on page 1 lines 17-23); 
a first 3D detection device (20) (Abe CT device) configured for 3D detection of a skull cap shape (Fc) of a skull cap to be removed, is the skull cap included in said area of planned removal of cranial bone (Ap) (see page 12 lines 3-10 discloses a CT film and CT data (data outputted from a CT device) can be used); 
see Abe pages 13-14 discloses for the outline data 131, outline data representing the outer surface side of a cut surface 104 represented by the three-dimensional data 100 can be used as it is. However, if the three-dimensional data 100 represents a bone substantially symmetrical with respect to a certain plane. The outline data is obtained by the method disclosed on page 14 lines 3-16); 
an electronic digital fabrication device (50) configured to produce three-dimensional objects (see Abe figs. 5-10 and page 10-11 the bridging paragraph); and 
a processing unit (40) in data communication with said acquisition device (10) (see page 12 lines 3-10), said first 3D detection device (20) (see Abe page 4 lines 8-9 discloses the method includes generating three-dimensional data of the bone based on a plurality of pieces of tomographic data of the bone), said second detection device (30) for detecting the points of the margin (2) (see Abe 104 of fig. 4) of the crater in the cranial bone (3) and said 3D electronic digital fabrication device (50), wherein said processing unit (40) is configured to define a 3D digital model of the cranial operculum (1) (see Abe #9 of fig. 10) based on the skull cap shape (Fc) and the skull thickness (Sc) (see Abe page 16 lines 10-25) detected by said first 3D detection device (20) and based on the margin (2) (see Abe #104 of figs. 2-3) of the crater in the cranial bone (3) detected by said second 3D detection device (30), the processing unit (40) comprising: 
a first processing module (410) configured to generate a first 3D digital model (M1) (see Abe page 13 lines 9-21) of the cranial operculum (1) processed on the basis of said area of planned removal (Ap), said skull thickness (Sc) and said skull cap shape (Fc) in said area of planned removal (Ap); 
see Abe page 12 lines 3-13 #100) on the basis of the points (P_MRG) of the margin (2) (#104) of the crater in the cranial bone (3) detected by said second detection device (30) (Abe page 16 line 23-page 18 line 4); 
a third processing module (412) configured to generate a second 3D digital model (M2) of the operculum (1) processed on the basis of said first 3D digital model (M1) and said craniectomy margin model (M_Mrg) (see Abe page 18 lines 5-15); and 
a transmission module (413) configured to transmit said second 3D digital model (M2) to said electronic digital fabrication device (50) (see Abe figs. 1-10). 
Abe may not explicitly specify an acquisition device, a second detection device or a processing unit, however, 
Dean teaches at col. 5 lines 16-53 the acquisition device, a second detection device or a processing unit, see the process of work flow in fig. 2.
Thus, it would have been obvious to one of ordinary skill in the art to recognize the teachings of Dean i.e. generating data with a non-invasive 3D (3-dimensional) scan of the patient's defect site that digitally represents the area that will receive the implant; designing and validating an implant on a computer based on digital data generated from a volume image of the patient; and fabricating the implant based solely on the implant design data generated on computer, into Abe’s teachings that involves implant designing method to be applied to a body of bone, are using CT devices (i.e. a procedure that uses a computer linked to an x-ray machine to make a series of detailed pictures of areas inside the body) that makes the possibility of creating visualization planes at varying depths from surface and easily understand the best way to carry out a surgical approach.

Claim 2. 
 The system according to claim 1, wherein said processing unit (40) comprises a simulation module (416) configured to simulate the removal of the cranial bone (3) and to define said area of planned removal of the cranial bone (Ap) on the basis of the type of procedure entered by the neurosurgeon. See Abe page 1 lines 17-23 discloses using CT (Computer tomography) data of the body of bone having the deficient portion, a model corresponding to the body of bone is formed using wood or the like. Then, in the 20 deficient portion of the model, paper-mache pulp or the like is filled in the deficient portion of the model to obtain a shape of an implant (i.e., the shape of body of bone to be located at the deficient portion). Dean teaches at col. 42 lines 34-60.

Claim 3. 
The system according to claim 1, wherein said second detection device (30) for detecting the points (P_MRG) of the margin (2) of the crater in the cranial bone (3) comprises a probing arm (31) equipped with a tip (32) which is made to pass over the margin (2) of the area of removed bone. See Abe figs. 1-10. Dean teaches at col. 30 lines 15-29.

Claim 4. 
The system according to claim 3, wherein said second processing module (411) is configured to generate a 3D digital margin model (M_MRG) on the basis of the set of points of the margin (2) of the crater in the cranial bone (3) acquired by said tip (32). See Abe figs. 5-10. Dean illustrates in fig. 2.

Claim 5. 
The system according to claim 1, wherein said skull cap shape (Fc) or said set of points of the margin (2) of the crater in the cranial bone (3) is detected by a three-dimensional scanning laser (or scanner) having at least 3 reference axes. See Abe page 5 lines 15-19 discloses generating three-dimensional data of the bone body based on a plurality of pieces of tomographic data of the bone, and estimating a shape of the implant to be implanted at the bone deficient portion based on the three-dimensional data using a symmetric property of the bone body. Dean teaches at col. 25 lines 26-48.

Claim 6. 
The system according to claim 1, wherein said skull cap shape (Fc) or said skull cap thickness (Sc) is detected via one or more diagnostic images. Abe Fig. 1 shows an image of bones of skull generated in accordance with three-dimensional data, which is generated based on a plurality of pieces of tomography data, the bone body having a portion of bone missing. Dean teaches at col. 5 lines 16-53.

Claim 7. 
The system according to claim 1, wherein said skull cap thickness (Sc) is uniform and predetermined. Abe Fig. 3 shows a cross-sectional view of the replacement portion, having a predetermined thickness overlaid with the missing portion of the body of bone. 

Claim 8. 
See Abe page 6 lines 613 discloses the estimating includes designing a shape of the implant that matches the shape of the outline of the bone cutting surface on the outer surface of the bone body, the implant having a substantially fixed shape in a direction of thickness thereof, and the modifying includes overlapping the , data representing at least the bone cutting surface of the bone body and the data of the implant, and eliminating data of the implant corresponding to a portion overlapping the bone body. Dean teaches at bridging paragraph of cols. 41-42.

Claim 9. 
The system according to claim 1, wherein said digital fabrication device is adapted to produce said cranial operculum (1) with one or more of the following characteristics: a) by the use of ultrasound-transparent materials; b) by a non-ultrasound-transparent, radio-opaque texture for computed tomography (CT) and/or magnetic resonance (MR) scans; c) by one or more supplementary fixation fins (100, 103); d) by one or more projecting housings suitable for See Abe page 1 lines 17-23 discloses using CT (Computer Tomography) data of the body of bone having the deficient portion, a model corresponding 
to the body of bone is formed using wood or the like. Then, in the deficient portion of the model, paper-mache pulp or the like is filled in the deficient portion of the model to obtain a shape of an implant (i.e., the shape of body of bone to be located at the deficient portion). Dean teaches at col. 47 lines 9-45.

Claim 10. 
The system according to claim 1, comprising a memory (70) in which one or more among said first model (M1), said second model (M2) and said parameters (Ap, Sc, Fc) associated with the data of the living being are memorized. See Abe page 1 line 17 discloses a computer tomography that contains memories to store model from the body of bone. Dean teaches at col. 33 lines 5-24.

Claims 11-14 are rejected with similar reasons as set forth in claims 1-3 and 5, above.
Claim 15 is rejected with similar reasons as set forth in claim 6, above.
Claim 16 is rejected with similar reasons as set forth in claim 9, above.
Claim 17-18 are rejected with similar reasons as set forth in claims 9-10, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613